UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4636


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

LATORY MARFRIA RHINES,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. James C. Fox,
Senior District Judge. (2:10-cr-00046-F-1)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Ronald Cohen, RONALD COHEN, ATTORNEY AT LAW, Wilmington, North
Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Latory       Marfria     Rhines     pled    guilty,      pursuant        to    a

written   plea        agreement,   to    distribution      of   cocaine       base        and

being a felon in possession of a firearm and was sentenced to

ninety-eight months in prison.              On appeal, Rhines challenges the

Fed. R. Crim. P. 11 hearing and avers that his sentence was

improperly inflated based upon uncharged crimes.                      The Government

contends that Rhines waived his sentencing claims pursuant to a

waiver of appellate rights in his plea agreement.                         We dismiss in

part and affirm in part.

            A    defendant     may      waive   the    right    to   appeal     if    the

waiver is knowing and intelligent.                United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                    Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during a plea colloquy performed in accordance

with Rule 11, the waiver is both valid and enforceable.                          United

States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005).                                 The

question of whether a defendant validly waived his right to

appeal is a question of law that we review de novo.                              United

States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

            After reviewing the record, we conclude that Rhines

knowingly       and    voluntarily       waived   the     right      to     appeal    his

sentence in accordance with the written waiver.                           The district

court described the waiver to Rhines at the Rule 11 hearing, and

                                           2
Rhines stated that he understood.                      Although Rhines contends on

appeal    that    his   illiteracy          and    the       “legalese”       of    the    plea

agreement    prevented        him     from    knowingly         waiving       his    rights,

counsel stated at sentencing that he read and explained the plea

agreement to Rhines.            Further, at his Rule 11 hearing, Rhines

stated under oath that he understood the consequences of his

plea and had fully discussed his charges with his attorney.                                  In

the absence of clear and convincing evidence to the contrary,

Rhines is bound by his answers to the court at the time he

entered his plea.        See Blackledge v. Allison, 431 U.S. 63, 73-74

(1977).     Because      Rhines       has    not       shown    clear      and     convincing

evidence to support his assertion that his waiver was unknowing,

the waiver is valid.            As the sentencing claims on appeal fall

squarely    within      the    scope    of       the    waiver,       we     dismiss      these

claims.

            With respect to Rhines’ conviction, he contends that

the    district   court       erred    by    conducting        part     of    the    Rule    11

hearing by addressing a group of unrelated defendants together.

The fact that Rhines pled guilty along with several others in a

“group” plea does not result in a per se violation of Rule 11.

See United States v. Martinez-Martinez, 69 F.3d 1215, 1223 (1st

Cir.    1995).     Moreover,        following          the    group    questioning,         the

court addressed Rhines personally, ensuring that he understood

the charges against him and the consequences of his plea and

                                             3
that he wanted to plead guilty.       As such, Rhines’ claim of Rule

11 error is without merit.*

          Based on the foregoing, we dismiss Rhines’ sentencing

challenges and affirm his convictions.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                   AFFIRMED IN PART;
                                                   DISMISSED IN PART




     *
       Moreover, because Rhines did not move in the district
court to withdraw his guilty plea, any error in the Rule 11
hearing is reviewed for plain error. United States v. Martinez,
277 F.3d 517, 525 (4th Cir. 2002).     To establish plain error,
Rhines must, among other things, show a reasonable probability
that, but for the error, he would not have entered the plea.
United States v. Massenburg, 564 F.3d 337, 343 (4th Cir. 2009).
Rhines does not allege that, had the Rule 11 hearing been
conducted differently, he would not have pled guilty.


                                  4